Citation Nr: 0403012	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  01-07 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
right knee osteochondritis with degenerative joint disease, 
chronic synovitis and patellofemoral symptoms, status post 
total knee arthroplasty and status post arthroscopic partial 
medial and lateral meniscectomy.

2.  Entitlement to an evaluation in excess of 20 percent for 
left knee osteochondritis with degenerative joint disease and 
chronic synovitis, status post excision of loose bodies.

3.  Entitlement to an evaluation in excess of 10 percent for 
hyperhidrosis of both feet with chronic symptomatic calluses.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.




REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to April 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Jackson, Mississippi.

The veteran, his spouse and his representative appeared 
before the undersigned Veterans Law Judge at a hearing at the 
RO in June 2003.

The Board notes that from September 1987 to the present, the 
RO has indicated that the veteran underwent an arthroscopic 
partial medial and lateral meniscectomy on the left knee.  
However, the February 1987 VA discharge summary from that 
surgery and the discussion in the body of the September 1987 
rating decision reflect the surgery was performed on the 
right knee.  Therefore, the issues are as stated on the title 
page.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In several statements and testimony, the veteran has raised 
the issues of service connection for a neurological disorder 
of the right lower extremity, degenerative arthritis of the 
shoulders, degenerative arthritis of the right hand, slipped 
discs, a right thigh disorder, an elbow disorder, arthritis 
of the back, residuals of dental trauma, scarring of the 
face, depression, and sexual dysfunction.

As such, the Board finds that these service connection issues 
are inextricably intertwined with the issue of TDIU.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue 
is inextricably intertwined does not establish that the Board 
has jurisdiction of that issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.

Moreover, the veteran indicates that his knee and feet 
disabilities have worsened since his last VA examinations.  
VA's duty to assist the veteran includes obtaining recent 
medical records and a thorough and contemporaneous 
examination in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

The veteran is notified that it is his responsibility to 
report for any examination and to cooperative in the 
development of the case.  The veteran is notified that the 
consequence of failure to report for a VA examination for a 
claim for an increased disability rating without good cause 
shall be that the claim will be denied.  The veteran is also 
notified that the consequence of failure to report for a VA 
examination for a claim for service connection without good 
cause will be that the claim shall be rated based on the 
evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2003).

On November 9, 2000, the VCAA was signed into law, whereby 
the obligations of VA with respect to the duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim were redefined.  The VCAA established an enhanced duty 
to notify the claimant as to the information and evidence 
necessary for claim substantiation.  In the instant case, the 
veteran has not been furnished with adequate information with 
regard to the TDIU claim as to VA's obligations as defined by 
the United States Court of Appeals for Veterans Claims in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This matter 
should be addressed before the Board conducts any further 
appellate review of this case.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ____ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § ___ ).  A record 
of his notification must be incorporated 
into the claims file. 

2.  Ask the veteran to identify any 
medical treatment or follow-up for his 
knee disorders, feet disorders, 
neurological disorder of the right lower 
extremity, degenerative arthritis of the 
right hand, degenerative arthritis of the 
shoulders, slipped discs, a right thigh 
disorder, an elbow disorder, arthritis of 
the back, residuals of dental trauma, 
scarring of the face, depression, and 
sexual dysfunction.  Obtain any 
identified records and associate them 
with the claims folder.  Obtain all 
records from the VA medical center in 
Jackson, Mississippi, for the periods 
from 1972 to 1994 and from July 1999 to 
the present.  Obtain the emergency room 
report regarding the elbow injury, which 
was apparently in December 1993.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Associate the veteran's vocational 
rehabilitation file with the claims 
folder.

4.  After the completion of numbers 1, 2 
and 3 above, schedule the veteran for a 
VA orthopedic and neurological 
examination to determine the nature and 
extent of his knee disorders and the 
natures and etiologies of a neurological 
disorder of the right lower extremity, 
degenerative arthritis of the shoulders, 
degenerative arthritis of the right hand, 
slipped discs, a right thigh disorder, an 
elbow disorder, and arthritis of the 
back.  The veteran's claims folder should 
be made available to the examiner, and 
the examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should provide 
ranges of motion of the knees.  For both 
knees, the examiner should address the 
evidence of pain, weakened movement, 
excess fatigability or incoordination, 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2003), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
note any recurrent subluxation or lateral 
instability in either knee.  

The examiner should note the length and 
width of any surgical scars on the knees.  
The examiner should determine the 
following for each surgical scar: whether 
each scar is deep or superficial, whether 
it causes limited motion, whether it is 
painful on objective demonstration, 
whether it is tender on objective 
demonstration, whether it is poorly 
nourished with repeated ulcerations, and 
whether it is unstable.

Additionally, the examiner should provide 
an opinion, which specifically answers 
the following question: Does the 
veteran's service-connected orthopedic 
disorders - (a) right knee 
osteochondritis with degenerative joint 
disease, chronic synovitis and 
patellofemoral symptoms, status post 
total knee arthroplasty and status post 
arthroscopic partial medial and lateral 
meniscectomy; and (b) left knee 
osteochondritis with degenerative joint 
disease and chronic synovitis, status 
post excision of loose bodies  - prevent 
the veteran from obtaining and 
maintaining gainful employment?

The examiner should identify any right 
lower extremity neurological disorders 
found and, for each such disorder, opine 
whether it is as likely as not (i.e., a 
probability of 50 percent) that the 
disorder was caused or aggravated by the 
service-connected right knee 
osteochondritis with degenerative joint 
disease, chronic synovitis and 
patellofemoral symptoms, status post 
total knee arthroplasty and status post 
arthroscopic partial medial and lateral 
meniscectomy.  

For any arthritis of the shoulders found, 
the examiner should opine whether it is 
as likely as not (i.e., a probability of 
50 percent) that the disorder was caused 
by active service, including the in-
service shoulder injury in 1966.  

For any slipped discs found on 
examination, the examiner should, based 
on the history of the at-work injury 
reported by the veteran, opine it is as 
likely as not (i.e., a probability of 50 
percent) that the disorder was caused or 
aggravated by (a) the service-connected 
right knee osteochondritis with 
degenerative joint disease, chronic 
synovitis and patellofemoral symptoms, 
status post total knee arthroplasty and 
status post arthroscopic partial medial 
and lateral meniscectomy, and/or (b) the 
service-connected left knee 
osteochondritis with degenerative joint 
disease and chronic synovitis, status 
post excision of loose bodies.  

For any right thigh disorder found, the 
examiner should opine whether it is as 
likely as not (i.e., a probability of 50 
percent) that the disorder was caused or 
aggravated by the service-connected right 
knee osteochondritis with degenerative 
joint disease, chronic synovitis and 
patellofemoral symptoms, status post 
total knee arthroplasty and status post 
arthroscopic partial medial and lateral 
meniscectomy.  

For any elbow disorder found, the 
examiner should, based on the history of 
the elbow injury reported by the veteran, 
opine it is as likely as not (i.e., a 
probability of 50 percent) that the 
disorder was caused or aggravated by (a) 
the service-connected right knee 
osteochondritis with degenerative joint 
disease, chronic synovitis and 
patellofemoral symptoms, status post 
total knee arthroplasty and status post 
arthroscopic partial medial and lateral 
meniscectomy, and/or (b) the service-
connected left knee osteochondritis with 
degenerative joint disease and chronic 
synovitis, status post excision of loose 
bodies.  

For any arthritis of the back found, the 
examiner should opine whether it is as 
likely as not (i.e., a probability of 50 
percent) that the disorder was caused by 
active service, including the in-service 
shoulder injury in 1966.  

A complete rationale should be given for 
all opinions and conclusions expressed.

5.  After the completion of numbers 1, 2 
and 3 above, schedule the veteran for a 
VA dermatology examination to determine 
the nature and extent of his bilateral 
foot disorder and the nature and etiology 
of any scarring on the face.  The 
veteran's claims folder should be made 
available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  

The examiner should note the percentage 
of the entire body that is affected by 
the service-connected hyperhidrosis of 
both feet with chronic symptomatic 
calluses.  The examiner should note the 
length and width of each residual 
scarring from the service-connected 
hyperhidrosis of both feet with chronic 
symptomatic calluses.  The examiner 
should determine the following for each 
residual scarring: whether it is deep or 
superficial; whether it causes limited 
motion; whether it is painful on 
objective demonstration; whether it is 
tender on objective demonstration; 
whether it is poorly nourished with 
repeated ulcerations; and whether it is 
unstable.  Additionally, the examiner 
should provide an opinion, which 
specifically answers the following 
question:  Does the veteran's service-
connected hyperhidrosis of both feet with 
chronic symptomatic calluses prevent the 
veteran from obtaining and maintaining 
gainful employment?  

For any scarring on the face, the 
examiner should, based on the history of 
the injury that occurred on the day after 
Thanksgiving 2001 as reported by the 
veteran, opine it is as likely as not 
(i.e., a probability of 50 percent) that 
the disorder was caused or aggravated by 
(a) the service-connected right knee 
osteochondritis with degenerative joint 
disease, chronic synovitis and 
patellofemoral symptoms, status post 
total knee arthroplasty and status post 
arthroscopic partial medial and lateral 
meniscectomy, and/or (b) the service-
connected left knee osteochondritis with 
degenerative joint disease and chronic 
synovitis, status post excision of loose 
bodies.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

6.  After the completion of numbers 1, 2 
and 3 above, schedule the veteran for a 
VA dental examination to determine the 
nature and etiology of any dental trauma.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  The examiner should 
describe any residuals from dental 
trauma.  For any residuals found, the 
examiner should, based on the history of 
the injury that occurred on the day after 
Thanksgiving 2001 as reported by the 
veteran, opine it is as likely as not 
(i.e., a probability of 50 percent) that 
the disorder was caused or aggravated by 
(a) the service-connected right knee 
osteochondritis with degenerative joint 
disease, chronic synovitis and 
patellofemoral symptoms, status post 
total knee arthroplasty and status post 
arthroscopic partial medial and lateral 
meniscectomy, and/or (b) the service-
connected left knee osteochondritis with 
degenerative joint disease and chronic 
synovitis, status post excision of loose 
bodies.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

7.  After the completion of numbers 1, 2 
and 3 above, schedule the veteran for a 
VA urological examination to determine 
the nature and etiology of any sexual 
dysfunction.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should 
describe any sexual dysfunction.  For 
sexual dysfunction found, the examiner 
should, based on the complaints of pain 
as reported by the veteran, opine it is 
as likely as not (i.e., a probability of 
50 percent) that the disorder was caused 
or aggravated by (a) the service-
connected right knee osteochondritis with 
degenerative joint disease, chronic 
synovitis and patellofemoral symptoms, 
status post total knee arthroplasty and 
status post arthroscopic partial medial 
and lateral meniscectomy, and/or (b) the 
service-connected left knee 
osteochondritis with degenerative joint 
disease and chronic synovitis, status 
post excision of loose bodies.  A 
complete rationale should be given for 
all opinions and conclusions expressed.

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.






	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



